Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive.
With regards to claims 1, applicants argued that the primary reference He does not anticipate claim 1.  After consideration, the examiner respectfully submits that the RGB (red, green, blue) color resist layers are taught to be “ink” layers.  In He, the color film layers are identified to form from the irradiation time of exposure light.  This is inherent of ink-type resists in which irradiation of light causes the resist ink material to cure and harden, thus forming the resultant color film layer.  Furthermore, Fig. 4 of He shows the color resist films as ink droplet-like structures after the hardening process from the exposure of irradiating light.  Therefore, for this reason, this argument is not persuasive.
With regards to claim 7, the same principle applies as claim 1, showing that the color resist layer comprising a red, green, and blue color portions are ink materials.  In addition to this, the examiner further submits that a black matrix comprised of a black ink material is so well-known within the semiconductor arts.  As evidence, Peng et al. (Pub no. US 2019/0101779 A1, hereinafter Peng) shows how a black matrix for display applications can be comprised of a light shielding material such as black ink (see ¶25).  Therefore, for all these reasons, examiner respectfully submits that this argument is not persuasive.
With regards to claim 17, response to arguments as in claims 1 and 7 are also hereby applied to claim 17 as well.  In particular, pertaining to the benefits of inkjet printing to producing the color resist layers, the examiner respectfully submits that it is notoriously well-known within the semiconductor arts to utilize inkjet printing for benefits of not requiring no mask or screen for patterning (see col. 1, lines .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He et al. (Pub No. US 2019/0148459 A1, hereinafter He).
With regards to claim 1, He teaches a sub-pixel structure, comprising: 
an encapsulating sub-pixel structure (see Fig. 4, encapsulating subpixel structure shown in 3 , 1, and 4); and 
a color film disposed on a light emitting surface of the encapsulating sub-pixel 5structure, wherein the color film has a hemispherical shape (see Fig. 4, color film 5, 2, 6, shown each with hemispherical shapes).
wherein the color film comprises 20an ink layer (see ¶46, color resist utilized which is ink-based).

With regards to claim 2, He teaches the sub-pixel structure as claimed in claim 1, further comprising a black matrix disposed on other portions of the light emitting surface of the encapsulating sub-pixel structure where the color film is not disposed (see Fig. 4, black matrix 8).



With regards to claim 5, He teaches the sub-pixel structure as claimed in claim 1, wherein the encapsulating sub- pixel structure is internally provided with a light emitting layer, and a left edge of the color film and a right edge of the color film are aligned with a left edge of the light emitting layer and a right edge of the light emitting layer, respectively (see Fig. 4, subpixel structure 3, 1, 4 as an OLED layer, left edge of 5 for example correspondingly aligned with left edge of 3, likewise with right edges of 5 and 3).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 7-9, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over He and 
further in view of Peng et al. (Pub No. 2019/0101779 A1, hereinafter Peng) provided as evidence.
With regards to claim 7, He teaches an organic light emitting diode display panel, comprising: 
an encapsulating organic light emitting diode display panel, wherein the encapsulating organic light emitting diode panel comprises a red sub-pixel structure, a green sub-pixel structure, and a blue sub-pixel structure (see Fig. 4, OLED display panel shown from 3, 1, 4, with RGB);  
25a red color film disposed on a light emitting surface of the red sub-pixel structure, wherein the red color film has a hemispherical shape (see Fig. 4, red color film 5 on OLED surface and hemisphere shape); 

a blue color film disposed on a light emitting surface of the blue sub-pixel structure, 30wherein the blue color film has a hemispherical shape (see Fig. 5, blue color film 6).
wherein the red color film comprises a red ink layer, the green color film comprises a green ink layer, 25and the blue color film comprises a blue ink layer (see Fig. 4, RGB color films 5, 2, 6 are comprised of color resists which are ink-based).
He, however, does not teach the organic light emitting diode display panel as claimed in claim 7, wherein a black matrix comprises a black ink layer.
In the same field of endeavor, Peng is provided as evidence to show how black matrix can comprise of a notoriously well-known material such as black ink (see ¶25).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that the black matrix may comprise of a well-known material such as black ink as taught by Peng as evidence.

With regards to claim 8, He teaches the organic light emitting diode display panel as claimed in claim 7, wherein the red sub-pixel structure comprises a red luminescent layer configured to emit red light, the green sub-pixel structure comprises a green luminescent layer configured to emit green 11light, and the blue sub-pixel structure comprises a blue luminescent layer configured to emit blue light (see Fig. 4, ¶51-¶52).

With regards to claim 9, He teaches the organic light emitting diode display panel as claimed in claim 8, wherein a position of the red color film is aligned with a position of the red luminescent layer, a position 5of the green color film is aligned with a position of the green luminescent layer, and a position 

With regards to claim 13, He teaches the organic light emitting diode display panel as claimed in claim 7, wherein the red color film, the green color film, and the blue color film are respectively pigment-added hemispherical polymers (see ¶46, color resist utilized which contains pigments).

With regards to claim 14, He teaches the organic light emitting diode display panel as claimed in claim 7, further 20comprising a black matrix disposed on other portions of the light emitting surface of the encapsulating organic light emitting diode display panel where the red color film, the green color film, and the blue color film are not disposed (see Fig. 4, black matrix 8 located in positions where RGB films are not located).

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over He with Peng as evidence as applied to claim 8 above, and further in view of Sonoda.
	With regards to claims 10-12, He is silent teaching the organic light emitting diode display panel as claimed in claim 8, wherein a contact surface of the red/green/blue color film with the encapsulating organic light emitting diode display panel is larger than a top surface of the red/green/blue luminescent layer.
	In the same field of endeavor, Sonoda teaches a configuration in which the bottom contact surface of color film layers 52 is larger than a top surface of the light emitting layers 82R, 82B, 82G (see Fig. 16).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a configuration in which the contact surface of color film layers is larger than top .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over He and further in view of Sonoda, and further in view of Peng and Chen et al. (USP# 8,541,779 B1, hereinafter Chen) provided as evidence.
With regards to claim 17, He teaches a method of manufacturing an organic light emitting diode display panel, comprising:  
30providing an encapsulating organic light emitting diode display panel comprising a red sub-pixel structure, a green sub-pixel structure, and a blue sub-pixel structure (see Fig. 4, encapsulating OLED display panel shown with RGB subpixel structures from 3, 1, and 4); 
forming a red color film having a hemispherical shape on a light emitting surface of the red sub-pixel structure (see Fig. 4, red color film 5 with hemispherical shape on surface of 3);  
12forming a green color film having a hemispherical shape on a light emitting surface of the green sub-pixel structure (see Fig. 4, green color film 2 with hemispherical shape on surface of 1); and 
forming a blue color film having a hemispherical shape on a light emitting surface of the blue sub-pixel structure (see Fig. 4, blue color film 6 with hemispherical shape on surface of 4).
wherein the red color film comprises a red ink layer, the green color film comprises a green ink layer, 25and the blue color film comprises a blue ink layer (see Fig. 4, RGB color films 5, 2, 6 are comprised of color resists which are ink-based).
He is specifically silent teaching wherein after forming the red color film, the green color film, and the blue color film, further forming a black matrix on other portions of the light emitting surface of the encapsulating organic light emitting diode display panel where the red color film, the green color film, and the blue color film are not disposed, and wherein the black matrix is disposed on other portions of the light emitting surface of the encapsulating organic light emitting diode display panel where the red color film, the green color film, and the blue color film are not disposed by inkjet printing.
In the same field of endeavor, Sonoda teaches a procedure in which a black matrix is formed after the formation of the color films 52 (see Fig. 5).

He also does not teach wherein the red color film, the green color film, and the blue color film are disposed on the light emitting surface of the red sub-pixel structure, the light emitting surface of the green sub-pixel structure, and the light emitting surface of the blue sub-pixel structure, respectively, by inkjet printing.
In the same field of endeavor, Chen is provided as evidence to show how notoriously well-known inkjet printing is in manufacturing and the benefits it confers such as formation of desired patterns without the use of a mask (see col. 1, lines 40-45).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a well-known process such as inkjet printing to produce devices without the use of masks as taught by Chen as evidence.
He also does not teach wherein a black matrix comprises a black ink layer.
In the same field of endeavor, Peng is provided as evidence to show how black matrix can comprise of a notoriously well-known material such as black ink (see ¶25).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that the black matrix may comprise of a well-known material such as black ink as taught by Peng as evidence.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML